276 S.W.3d 862 (2009)
Anthony D. DRISKELL, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 69383.
Missouri Court of Appeals, Western District.
January 13, 2009.
Mark A. Grothoff, Columbia, MO, for Appellant.
Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
Before THOMAS H. NEWTON, C.J., JAMES M. SMART, JR., and JAMES EDWARD WELSH, JJ.
Prior report: 223 S.W.3d 857.

ORDER
PER CURIAM:
Anthony Driskell appeals the judgment denying his Rule 29.15 post-conviction relief motion without an evidentiary hearing. He challenges the motion court's ruling that trial counsel was not ineffective for failing to file a motion to suppress incriminating evidence and failing to object to the admission of this evidence at trial.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).